Appellate Case: 20-1411       Document: 010110531282            Date Filed: 06/04/2021    Page: 1
                     UNITED STATES COURT OF APPEALS FOR THE TENTH CIRCUIT
                                Byron White United States Courthouse
                                          1823 Stout Street
                                      Denver, Colorado 80257
                                           (303) 844-3157
                                      Clerk@ca10.uscourts.gov
 Christopher M. Wolpert                                                             Jane K. Castro
 Clerk of Court                                                                 Chief Deputy Clerk
                                         June 04, 2021


  Leila McCoy




  RE:       20-1411, McCoy v. Colo. Dept. of Human Services, et al
            Dist/Ag docket: 1:20-CV-02378-LTB

 Dear Appellant:

 Enclosed is a copy of the order and judgment issued today in this matter. The court has
 entered judgment on the docket pursuant to Fed. R. App. P. Rule 36.

 Please contact this office if you have questions.

                                               Sincerely,



                                               Christopher M. Wolpert
                                               Clerk of Court




  CMW/na